Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comer Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2020 has been entered.

Status of the Claims
Claims 2, 5, 7-9, and 12-15 have been amended. Claims 16-20 have been added as new. Claim 3 has been canceled. Claims 2 and 4-20 are pending. 

Response to Arguments
Applicant's arguments filed 07/23/2020 have been fully considered but they are not persuasive. 
Applicant argues that independent claim 2 does not recite a judicial exception to patent eligible subject matter and does not recite a method of organizing human activity. Examiner disagrees. The newly amended claim following rules or instructions. Further, the other limitations of claim 2 recite limitations that correspond to mental processes, such as evaluation, observation, judgment, and opinion (e.g. monitoring by a first computer system of an availability status of the first vehicle, an availability status of the second vehicle, the real time location of the first vehicle, and the real time location of the second vehicle; determining by the first computer system an available vehicle in the fleet proximate to the first location, said determining based at least in part on at least one location criteria selected from the group including the real time location of the first vehicle and the real time location of the second vehicle; indicating a location of the available vehicle on a map displayed on the touchscreen). The claim limitations recite observing and evaluating vehicle position and maintenance/diagnostic issues and generating alerts based on the observations. The claim recites an abstract idea.
Applicant further argues that the claim recite additional elements or a combination of elements that integrate any such judicial exception into a practical Ariosa Diagnostics, Inc. v. Sequenom, Inc., No. 2014-1139, 2014-1144, slip op. at 14 (Fed. Cir. June 12, 2015).
Applicant’s arguments, see pg. 22, filed 07/23/2020, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,519,921 in view of Mashinsky ‘8117. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of both U.S. patent and patent application recite a computerized system for managing a fleet of vehicles comprising a display map showing the current locations of a plurality of vehicles, requesting a ride from a pickup location to a drop off location, dispatching the vehicle, monitoring vehicle mechanical status in real time, a touchscreen for displaying a graphical user interface, collecting and monitoring GPS location data in real time. One of the minor differences is that the instant application states monitoring an availability status of a second vehicle, and the U.S. Patent does not explicitly disclose that. The limitations independent claims are primarily the same although the wording is not identical, and the concept is also the same. Both the U.S. patent and the patent application have the same assignee and inventors.
Claim 1 in U.S. Patent No. 9,519,921 does not explicitly disclose monitoring an availability status of a first and second vehicle like claim 2 in the instant application. Novik discloses a schedule option displaying the status and itinerary of each and every vehicle in the fleet (Novik Col. 6, Ln. 14-323 disclosing a screen displaying information relating to the fleet schedule being displayed; the schedule option displays the status and itinerary of each and every vehicle in the fleet; any vehicle not assigned to a driver is listed as available; see also Cl., Ln. 38-42 disclosing the computer base station).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include monitoring an availability status of a first and second vehicle as taught by Ward in the system of Wei 2017/0262908, in order to allow for planning and managing of schedules for a vehicle an vehicle fleet (Novik Coll. 6, Ln. 19-24).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation of “disabling the engine of the displayed available vehicle after said generating diagnostic data”. Claim 7 depends on claim 6 ,which is the displayed vehicle” in claim 7. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 2, 4-6, 8-20  recite a method (i.e. process). Therefore claims 2, 4-20 fall within one of the four statutory categories of invention. 
Independent claim 2 recites the limitations of calculating a real time location of the first vehicle; calculating a real time location of the second vehicle; monitoring an availability status of the first vehicle, an availability status of the second vehicle, the real time location of the first vehicle, and the real time location of the second vehicle; receiving a client request for pickup at a first location and transportation to a second location; determining an available vehicle in the fleet proximate to the first location, said determining based at least in part on at least one location criteria selected from the group including the real time location of the first vehicle and the real time location of the second vehicle; RESPONSE TO FINAL OFFICE ACTION AND RCE Serial No. 15/359,921 Attorney Docket 131983.000002 Page 2 of 29131983.000002:JVD.v1indicating a location of the available vehicle on a map; dispatching the available vehicle toward the first location;  generating diagnostic data about the mechanical status of the available; monitoring the diagnostic data; generating a vehicle 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a first computer system, a client smartphone, touchscreen, second computer, first and second GPS satellite receiver, and a map displayed on the touchscreen. The client smartphone, and touchscreen, and map displayed on the touchscreen amount to generally linking the judicial exception to a particular field of use or technological environment. The first and second computer, and the client smartphone also amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea.  Further, the second on-board computer, and GPS satellite receiver amounts to adding insignificant extra-solution activity to the judicial exception (mere data gathering). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to generally linking the judicial exception to a particular field of use or technological environment, and “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the second on-board computer and GPS satellite receivers amounts to well-understood, routine, and conventional activity such as mere data gathering (see MPEP 2106.05(g) reciting examples of insignificant extra-solution activity such as mere data gathering; Applicant’s spec. [60] disclosing the on-board computer where vehicle data is periodically collected and [37] disclosing the on-board computer, and [39]-[44] for GPS). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 4-6 and 8-20 recite additional information that is further directed to the abstract idea. Therefore, claims 4-6 and 8-20 are also rejected under 35 U.S.C.101.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628




/GEORGE CHEN/Primary Examiner, Art Unit 3628